Exhibit 10.6

AMENDMENT TO THE

2003 HEALTHEXTRAS, INC. EQUITY INCENTIVE PLAN

WHEREAS, Catalyst Health Solutions, Inc. (“Catalyst”) previously adopted and
maintained the 2003 HealthExtras, Inc. Equity Incentive Plan (the “Plan”);

WHEREAS, on July 2, 2012, Catamaran I Corp., a wholly-owned subsidiary of SXC
Health Solutions Corp. (the “Company”) was merged with and into Catalyst (the
“Merger”), with Catalyst surviving as a wholly-owned subsidiary of the Company;

WHEREAS, in connection with the Merger, the Company has assumed outstanding
options granted under the Plan and has assumed the Plan for purposes of granting
awards to certain employees of Catalyst who continue their employment with
Catalyst or the Company subsequent to the Merger; and

WHEREAS, in connection with the Company’s assumption of the Plan and outstanding
options granted under the Plan, the Company desires to amend the Plan to conform
the Plan to the Company’s administrative practices with respect to the
administration of equity plans.

NOW THEREFORE, pursuant to the power of amendment contained in Section 13 of the
Plan, the Plan is hereby amended, effective as of July 2, 2012, by inserting a
new section of the Plan, titled “Assumption of Plan by SXC Health Solutions
Corp.” as Section 17 of the Plan as follows:

 

17. ASSUMPTION OF PLAN BY SXC HEALTH SOLUTIONS CORP.

(a) Acquisition of Catalyst by SXC Health Solutions Corp. On July 2, 2012,
Catamaran I Corp., a wholly-owned subsidiary of SXC Health Solutions Corp. (the
“SXC”) was merged with and into the Company (the “Merger”), with the Company
surviving as a wholly-owned subsidiary of SXC. In connection with the Merger,
SXC assumed outstanding options granted under the Plan and assumed the Plan for
purposes of granting awards to certain employees of the Company who continue
their employment with the Company or SXC subsequent to the Merger.

(b) Conformance to SXC’s Administrative Practices. Notwithstanding anything in
this Plan to the contrary, effective as of July 2, 2012, the following
provisions shall apply: (i) all references in this Plan to “HealthExtras, Inc.”
or the “Company” shall be understood to mean SXC Health Solutions Corp. or any
successor thereto; (ii) the Compensation Committee of SXC’s Board of Directors
shall succeed to the authority of the Board and Compensation Committee of the
Company with respect to the administration of the Plan; (iii) all references in
the Plan to a number of shares of Common Stock shall be deemed to refer to a
number of shares of common stock, no par value, of SXC (“SXC Common Stock”)
determined by multiplying the number of referenced shares of Common Stock by the
Exchange Ratio, as determined under the Agreement and Plan of Merger among SXC,
SXC Health Solutions, Inc., Catamaran I Corp., Catamaran II LLC and Catalyst
Health Solutions, Inc., dated as of April 17, 2012, and rounding the resulting
number down to the nearest whole number of shares of SXC Common Stock; (iv) all
administrative authority with respect to the Plan shall be delegated in a manner
consistent with the delegation provisions of the SXC Health Solutions Corp.
Second Amended and Restated Long-Term Incentive Plan (the “SXC LTIP”); (v) all
awards granted under this Plan shall be administered in accordance with the
administrative policies and procedures in effect from time to time under the SXC
LTIP; provided that awards outstanding under this Plan as of July 2, 2012 shall
be deemed amended only to the extent that the amendment does not cause the terms
and



--------------------------------------------------------------------------------

conditions of such awards to be less favorable to the holders of such awards
than the terms and conditions of such awards as in effect immediately prior to
July 2, 2012, (vi) tax withholding with respect to all awards granted under this
Plan shall be implemented in a similar manner as is provided for under the tax
withholding provisions of the SXC LTIP and the restricted stock unit award
agreements thereunder, and (vii) all notices to be made to SXC pursuant to this
Plan shall be sent to the Director of Accounting Operations or such other person
as designated by the Committee.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent on this 2nd day of July, 2012.

 

SXC HEALTH SOLUTIONS CORP. By:  

/s/ Jeffrey Park

 

2